Citation Nr: 1726388	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a heart disorder, claimed as ischemic heart disease and diagnosed as atrial fibrillation, to include secondary to toxic herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967, to include a tour in the Republic of Vietnam (Vietnam) during the Vietnam War.  

These matters come before the Board of Veterans Appeals (Board) from January 2011 (bilateral hearing loss) and February 2011 (atrial fibrillation) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

As part of his substantive appeal, the Veteran requested a hearing before a Veterans' Law Judge.  A hearing was set for December 16, 2014.  On December 6, 2014, the Veteran informed VA that he could not attend the hearing due to the illness of his wife, and withdrew his hearing request.  Accordingly, the Veteran's hearing request was considered withdrawn, and the case was heard by the Board.  38 C.F.R. § 20.704(e) (2016).  

In April 2015, the Board remanded the case for further development.  After further development, these matters are now ready for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is less likely than not related to active duty service. 

2.  The Veteran has not been diagnosed with ischemic heart disease. 

3.  The Veteran's atrial fibrillation is not related to active duty service or toxic herbicide exposure.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

2.  The Veteran's current atrial fibrillation was not manifested during active military service and is not shown to be causally related to active military service or toxic herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for bilateral hearing loss and atrial fibrillation, which he asserts are both related to his service in Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) an in-service incurrence or aggravation of a disease or injury; (2) the existence of a present disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).    

Certain chronic diseases, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Moreover, for such chronic diseases, an alternative method of establishing the elements of an in-service incurrence and causal relationship is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Hearing Loss

In cases where a hearing loss disability is claimed, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The controlling regulation, 38 C.F.R § 3.385, does not preclude service connection for a current hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for a current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Hensley, 5 Vet. App at 159.

In this case, based on all the evidence of record, the Board determines that service connection is not warranted for the Veteran's bilateral hearing loss.  

Specifically, while the Board is willing to recognize that the Veteran was exposed to acoustic trauma during his active duty service, especially in view of the nature of his service as an armored crewman, his service treatment records simply do not reflect the fact that his acoustical trauma in service has resulted in any increased hearing loss.  Significantly, a comparison of the Veteran's audiogram performed at his induction physical in September 1965 with his separation physical in September 1967 does not reveal a significant change in tonal thresholds.  In fact, the military medical examiner noted that the Veteran's hearing was within normal limits at separation.  

Further, bilateral hearing loss was not shown for VA purposes until December 2010, when the Veteran's VA examination displayed tonal thresholds in excess of 40 dB at multiple frequencies, bilaterally.  Moreover, the Board emphasizes that the Veteran's first indication of hearing loss was noted approximately 43 years after he left active service.  Consequently, continuity of symptoms within one year from the Veteran's release from active duty, and thereafter, has not been demonstrated.   

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent and credible evidence of record does not attribute the Veteran's disability to active duty, despite his contentions to the contrary.

Specifically the Board places significant value on the opinion of VA examiner who examined the Veteran in December 2015.  There, the examiner specifically noted that the Veteran's hearing test was normal at separation and there was no evidence of a significant threshold shift at that time.  Moreover, relying in part on a 2006 Institute of Medicine Study on the long-term effects of short-term noise exposure, the examiner opined that the Veteran's current hearing loss is deemed less likely than not caused by or the result of his active duty service.  Therefore, as there is no clinical evidence of a relationship between the Veteran's current hearing loss and his active duty service, service connection is not warranted.

Heart Disorder

The Veteran also asserts he has a heart disorder which he attributes to his exposure to toxic herbicide agents while serving in Vietnam.

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agents during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers and, as potentially relevant here, ischemic heart disease.  38 C.F.R. § 3.309(e).

As an initial matter, the Board acknowledges the Veteran's service in Vietnam from November 1965 to November 1967 renders him eligible for the application of the service connection provisions of 38 C.F.R. §§ 3.307 (a) for those specific conditions listed in 38 C.F.R. §§ 3.309 (e) (2016).  

With regard to the Veteran's heart disability, the Veteran's underwent a VA examination for ischemic heart disease in January 2011.  At that time, a VA examiner determined that the Veteran had atrial fibrillation, not ischemic heart disease.  Since there is no competent evidence of ischemic heart disease, there can be no valid claim for service connection for such disability in this case.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As it relates to atrial fibrillation, this disability is not a presumptive condition associated with toxic herbicide agent exposure under 38 C.F.R. §§ 3.307 (a) (2016).  Consequently, the presumptive provisions of 38 C.F.R. §§ 3.309 (e) (2016) do not apply to that disability.  

Next, even though his primary assertion as it relates to toxic herbicide exposure has been addressed above; the Veteran is still not precluded from establishing service connection for atrial fibrillation with proof of actual direct causation due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Here, the Veteran's atrial fibrillation was first diagnosed 42 years after his release from active duty.  Of note, the Veteran's in-service treatment records are silent for any symptoms, diagnoses, or treatment for atrial fibrillation.  In fact, the military medical examiner found the Veteran's heart to be normal at the Veteran's separation examination in November 1967.  Additionally, the Veteran denied palpitation, pounding, or any other problems with his heart at that time.  In light of these facts, the objective medical evidence of record fails to establish the existence of a nexus between the Veteran's atrial fibrillation and his active duty service.  Thus, service connection is not warranted.  

In determining that the Veteran's hearing and heart disabilities are not service-connected, the Board has also considered the Veteran's statements relating both disabilities to his active duty service.  With regard to such evidence, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his sensorineural hearing loss and atrial fibrillation.  See Jandreau, 492 F.3d at 1377, n.4. Because neither disability may be diagnosed by unique and readily identifiable features, they do not involve simple identification that a layperson is competent to make.  Consequently, the Veteran's statements regarding the etiology of his hearing loss and atrial fibrillation are found to lack competency.

The Board also recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent diagnose disorders such as sensorineural hearing loss and atrial fibrillation, he is nevertheless competent to testify about the presence of observable symptomatology relating to both disabilities, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, however, the Board finds that the Veteran's reported history of continued symptomatology relating to both disabilities are insufficient, standing alone, to support a grant of service connection.  

First, as it relates to his hearing loss, in addition to the fact that the Veteran's hearing loss was not diagnosed for many years after his release from active service, as well as the fact that his hearing was substantially normal at the time of his separation, the Board also notes that the Veteran submitted a claim for educational benefits in 1971 and 1972.  The fact the Veteran was aware of the VA benefits system and sought out a claim for educational benefits without simultaneously submitting a claim for hearing loss weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  Had the Veteran had hearing loss at the time he filed his claim for education benefits in 1971, it is not unreasonable to assume that he would also have raised the issue of his hearing loss at that time.

Given these facts, the Board concludes that the preponderance of the competent and credible evidence is against the Veteran's claim for service connection for bilateral hearing loss and atrial fibrillation, and there is no doubt to be otherwise resolved.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran's claims for service connection for hearing loss and atrial fibrillation must be denied.  

VA Duty to Notify and Assist

The Board has given due consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence, necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA provided the Veteran notice letters informing him of both his and VA's obligations.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board remanded for an addendum medical opinion regarding the etiology of the Veteran's bilateral hearing loss.  In particular, to ensure the VA examiner fully considered and discussed the Veteran's service treatment and personnel records, which noted his military occupational specialty as an armored crewman, as well as the lay statement of a fellow soldier who served with the Veteran in Vietnam.  In response, VA conducted another medical examination in December 2015.  The Board finds that this examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, including the Veteran's medical treatment and personnel records, interviewed the Veteran, and conducted a physical examination.  Moreover, the examiner gave due deference to the Veteran's statements, as well as a statement from a fellow soldier who served with the Veteran in Vietnam.  Given these facts, there is no indication that the VA examiner was not fully aware of the Veteran's past medical and service history, or that he misstated any relevant fact.

With regard to the need for an additional medical examination for the Veteran's atrial fibrillation, the Board finds that it is not required to provide the Veteran with a VA examination for this disability.  As the Federal Circuit Court of Appeals (Federal Circuit) has noted, there is not a duty to provide a medical examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Under the standards established by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination is unnecessary to determine whether the Veteran's atrial fibrillation is causally connected to his period of active service, as the standards in McLendon have not been met.  Specifically, there is no competent evidence of an in-service event or injury.  

Thus, the Board finds that all necessary assistance has been provided to the Veteran, and no further notice or assistance is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has obtained and reviewed all necessary treatment records and provided the Veteran with an adequate medical examination.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a heart disorder, claimed as ischemic heart disease and diagnosed as atrial fibrillation, to include secondary to toxic herbicide agent exposure, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


